Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 4, 2021, March 4, 2022, and June 1, 2022 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bus” and “connector” in claims 11, 25, and 27 must be shown or the feature(s) canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9, 11-12, 14, 22, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1 and 12, the limitation “a rechargeable battery integrated into the case opposite the anterior opening” is indefinite. It is unclear if the rechargeable battery is somewhere behind the anterior opening, or if the battery is somewhere on the same plane as the anterior opening. For the purpose of advancing prosecution, the examiner assumes the battery is somewhere behind the anterior opening, as shown in the applicant’s Fig. 1C. 
For claims 3 and 14, the limitation “wherein the case includes a handle incorporated into the case opposite the anterior opening” is indefinite. It is unclear if the handle is somewhere behind the anterior opening, or if the handle is somewhere on the same plane as the anterior opening. For the purpose of advancing prosecution, the examiner assumes the handle is somewhere behind the anterior opening, as shown in the applicant’s Fig. 1C. 
For claim 9, the limitation “a needle guide coupled to a needle-guide holder of the probe head” is indefinite. It is unclear if the needle guide or the needle guide holder holds the needle. For the purpose of advancing prosecution, the examiner assumes the needle guide holds the needle, as shown in the applicant’s specification (see para. 0073) and Fig. 1C. 
For claims 11, 25, and 27, the limitation “communicating means for communicating between the probe head and the handheld computer is a bus between the probe head and a connector disposed in the case for connecting the handheld computer when disposed in the case” is indefinite. It is unclear where the bus and connector is located with respect to the probe head and handheld computer. For the purpose of advancing prosecution, the examiner assumes the bus and connector are connected for a wired connection between the probe head and handheld computer.
For claim 22, the limitation “wherein the handheld computer is removable” is indefinite. It is unclear what the handheld computer is removed from. For the purpose of advancing prosecution, the examiner assumes the handheld computer is removed from the portable ultrasound system, as disclosed in the applicant’s specification (see para. 0064). 
For claims 24 and 26, the limitation “dedicated device” is indefinite. It is unclear what is considered a “dedicated device”. For the purpose of advancing prosecution, the examiner assumes the dedicated device is hardware for signal processing of the reflected ultrasound signals, as disclosed in the applicant’s specification (see pg. 13, para. 0075). 
For claim 26, the limitation “wherein the handheld computer is integral” is indefinite. It is unclear what the handheld computer is integral to. For the purpose of advancing prosecution, the examiner assumes the handheld computer is integral with the portable ultrasound system, as disclosed in the applicant’s specification (see para. 0064). 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 12-15, 17-20, 22, 24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 20100016726 A1, published January 21, 2010) in view of Fry (US 20150190111 A1, published July 9, 2015), hereinafter referred to as Meier and Fry, respectively. 
Regarding claim 1, Meier teaches a portable ultrasound probe (Fig. 1-2, monitoring device), comprising: 
a case configured to hold a handheld computer (Fig. 1-2, housing 2500 holding processor 1100), the case including: 
an anterior opening configured to frame a display of the handheld computer (Fig. 1-2, display 1300); and 
a rechargeable battery integrated into the case (Fig. 1-2, power source 1700; see para. 0040 – “…power source 1700 comprises a portable battery, which can be rechargeable.”); 
a probe head coupled to the case (Fig. 1-2, transducer 1200 coupled to housing 2500), the probe head including an array of ultrasonic transducers powered by the battery (Fig. 1, transducer array 1210 and 1220; see para. 0040 – “Power source 1700 is coupled to housing 2500, and is configured to power electrical systems of monitoring device 1000, such as processor 1100 and transducer 1200…”); and 
a communicating means for communicating between the probe head and the handheld computer (Fig. 1, signals to and from transducer 1200 (probe head) and processor 1100 (handheld computer) via beamformer 1400 and scan converter 1500).
Meier teaches a rechargeable battery, but does not explicitly teach having the battery opposite the anterior opening of the display. 
Whereas, Fry, in the same field of endeavor, teaches having the battery opposite the anterior opening of the display (Fig. 6, battery (within hand-held unit 602) opposite of anterior opening of display 613; see para. 0041 – “The unit 602 contains a rechargeable battery as a power source…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery, as disclosed in Meier, by having the battery opposite the anterior opening of the display, as disclosed in Fry. One of ordinary skill in the art would have been motivated to make this modification in order to recharge the battery through a base station, as taught in Fry (see para. 0041). 
Furthermore, regarding claim 2, Fry further teaches wherein the case includes one or more side buttons configured to overlie one or more side buttons of the handheld computer, the one-or-more side buttons of the case configured to mechanically transfer button presses to the one- or-more side buttons of the handheld computer (Fig. 1A, record button 34 on the side of the handheld computer (instrument 10); Fig. 4; see para. 0036 – “Microprocessor 206 [of instrument 10] also has I/O pins 409 that connect to the Zero and Record Buttons 204 [side button].”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified button, as disclosed in Meier, by having the button on the side of the case, as disclosed in Fry. One of ordinary skill in the art would have been motivated to make this modification in order to have the button in an ergonomic location on the case for the user to easily press the button. 
Furthermore, regarding claim 3, Fry further teaches wherein the case includes a handle incorporated into the case opposite the anterior opening, the handle configured to facilitate holding the portable ultrasound probe or moving the portable ultrasound probe over skin of a patient with a single hand (Fig. 7, finger loops 708 [handle] behind anterior opening of display (at the top of probe 702); see para. 0046 – “FIG. 7 illustrates a different physical configuration for the hand-held unit [case] which uses deformable plastic arms 710 with optional finger loops 708 [handle] that bend slightly as pressure was applied to the patient.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case, as disclosed in Meier, by including to the case a handle, as disclosed in Fry. One of ordinary skill in the art would have been motivated to make this modification in order to correlate between the average strain in the arms and the corresponding pressure being applied to the patient, as taught in Fry (see para. 0046). 
Furthermore, regarding claim 4, Fry further teaches wherein the handle includes a knob, one or more finger loops, or an adjustable hand strap (Fig. 7, finger loops 708; see para. 0046 – “FIG. 7 illustrates a different physical configuration for the hand-held unit [case] which uses deformable plastic arms 710 with optional finger loops 708 [handle] that bend slightly as pressure was applied to the patient.”).
The motivation for claim 4 was shown previously in claim 3.
Furthermore, regarding claim 6, Fry further teaches wherein the probe head is removably coupled to the case (Fig. 6A-6B, where the probe head (probe 632) is removably coupled to the case (hand-held unit 602)). 
The motivation for claim 6 was shown previously in claim 1.
Furthermore, regarding claim 7, Meier further teaches wherein the probe head is fixedly coupled to the case (see para. 0047 – “Housing 6500 in FIG. 6 comprises joint 6530 [fixed joint] between portions 2510 and 2520 of housing 6500. Similarly, housing 7500 in FIG. 7 comprises joint 7530 between portions 2510 and 2520 of housing 7500.”).
Furthermore, regarding claim 8, Meier further teaches wherein the probe head is configured to articulate about a joint coupling the probe head to the case (see para. 0047 – “Housing 6500 in FIG. 6 comprises joint 6530 between portions 2510 and 2520 of housing 6500. Similarly, housing 7500 in FIG. 7 comprises joint 7530 between portions 2510 and 2520 of housing 7500.”).

Regarding claim 12, Meier teaches a portable ultrasound system (Fig. 1-2, monitoring device), comprising: 
a handheld computer (Fig. 1-2, processor 1100) including a display (display 1300); 
a case holding the handheld computer (Fig. 1-2, housing 2500 holding processor 1100), the case including: 
an anterior opening framing the display of the handheld computer (Fig. 1-2, display 1300); and 
a rechargeable battery integrated into the case (Fig. 1-2, power source 1700; see para. 0040 – “…power source 1700 comprises a portable battery, which can be rechargeable.”); 
a probe head coupled to the case (Fig. 1-2, transducer 1200 coupled to housing 2500), the probe head including an array of ultrasonic transducers powered by the battery (Fig. 1, transducer array 1210 and 1220; see para. 0040 – “Power source 1700 is coupled to housing 2500, and is configured to power electrical systems of monitoring device 1000, such as processor 1100 and transducer 1200…”); and 
a communicating means for communicating between the probe head and the handheld computer (Fig. 1, signals to and from transducer 1200 (probe head) and processor 1100 (handheld computer) via beamformer 1400 and scan converter 1500). 
Meier teaches a rechargeable battery, but does not explicitly teach having the battery opposite the anterior opening of the display. 
Whereas, Fry, in the same field of endeavor, teaches having the battery opposite the anterior opening of the display (Fig. 6, battery (within hand-held unit 602) opposite of anterior opening of display 613; see para. 0041 – “The unit 602 contains a rechargeable battery as a power source…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery, as disclosed in Meier, by having the battery opposite the anterior opening of the display, as disclosed in Fry. One of ordinary skill in the art would have been motivated to make this modification in order to recharge the battery through a base station, as taught in Fry (see para. 0041). 
Furthermore, regarding claim 13, Fry further teaches wherein the case includes one or more side buttons overlying one or more side buttons of the handheld computer, the one-or-more side buttons of the case configured to mechanically transfer button presses to the one-or-more side buttons of the handheld computer (Fig. 1A, record button 34 on the side of the handheld computer (instrument 10); Fig. 4; see para. 0036 – “Microprocessor 206 [of instrument 10] also has I/O pins 409 that connect to the Zero and Record Buttons 204 [side button].”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified button, as disclosed in Meier, by having the button on the side of the case, as disclosed in Fry. One of ordinary skill in the art would have been motivated to make this modification in order to have the button in an ergonomic location on the case for the user to easily press the button. 
Furthermore, regarding claim 13, Fry further teaches wherein the case includes a handle incorporated into the case opposite the anterior opening, the handle configured to facilitate holding the portable ultrasound system or moving the portable ultrasound system and the probe head thereof over skin of a patient with a single hand (Fig. 7, finger loops 708 [handle] behind anterior opening of display (at the top of probe 702); see para. 0046 – “FIG. 7 illustrates a different physical configuration for the hand-held unit [case] which uses deformable plastic arms 710 with optional finger loops 708 [handle] that bend slightly as pressure was applied to the patient.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case, as disclosed in Meier, by including to the case a handle, as disclosed in Fry. One of ordinary skill in the art would have been motivated to make this modification in order to correlate between the average strain in the arms and the corresponding pressure being applied to the patient, as taught in Fry (see para. 0046). 
Furthermore, regarding claim 15, Fry further teaches wherein the handle includes a knob, one or more finger loops, or an adjustable hand strap (Fig. 7, finger loops 708; see para. 0046 – “FIG. 7 illustrates a different physical configuration for the hand-held unit [case] which uses deformable plastic arms 710 with optional finger loops 708 [handle] that bend slightly as pressure was applied to the patient.”).
The motivation for claim 15 was shown previously in claim 14.
Furthermore, regarding claim 17, Fry further teaches wherein the probe head is removably coupled to the case (Fig. 6A-6B, where the probe head (probe 632) is removably coupled to the case (hand-held unit 602)). 
The motivation for claim 17 was shown previously in claim 12.
Furthermore, regarding claim 18, Meier further teaches wherein the probe head is fixedly coupled to the case (see para. 0047 – “Housing 6500 in FIG. 6 comprises joint 6530 [fixed joint] between portions 2510 [handheld computer] and 2520 [probe head] of housing 6500 [case]. Similarly, housing 7500 in FIG. 7 comprises joint 7530 between portions 2510 and 2520 of housing 7500.”).
Furthermore, regarding claim 19, Meier further teaches wherein the probe head is configured to articulate about a joint coupling the probe head to the case (see para. 0047 – “Housing 6500 in FIG. 6 comprises joint 6530 between portions 2510 [handheld computer] and 2520 [probe head] of housing 6500. Similarly, housing 7500 in FIG. 7 comprises joint 7530 between portions 2510 and 2520 of housing 7500.”). 
Furthermore, regarding claim 20, Meier further teaches a needle guide coupled to the probe head (Fig. 2; see para. 0045 – “…needle guide 3500 is coupled to housing 2500 proximate to scanning surface 2250 [of transducer 1200 (probe head)].”). 
Furthermore, regarding claim 22, Fry further teaches wherein the handheld computer is removable (Fig. 6A-6B, where the probe head (probe 632) is removably coupled to the handheld computer (hand-held unit 602)).
The motivation for claim 22 was shown previously in claim 12.
Furthermore, regarding claim 24, Meier further teaches wherein the handheld computer is a dedicated device (processor 1100) configured to drive the ultrasonic transducers (transducer 1200) and process reflected ultrasound signals received by the ultrasonic transducers into ultrasound images for display on a display screen (display 1300) of the display (Fig. 1; see para. 0032 – “…processor 1100 couples to transducer 1200 through beam former 1400. In the present example, beam former 1400 is configured to control the timing, strength, angle, amplitude, and/or phase of ultrasound signals transmitted by transducer arrays 1210 and 1220…Scan converter 1500 can be used to convert information from ultrasound signals received by transducer arrays 1210 and 1220 into an image format that can be displayed on, for example, display 1300.”). 
Furthermore, regarding claim 26, Meier further teaches wherein the handheld computer is integral (Fig. 1, processor 1100 (handheld computer) within housing 2500), the handheld computer being a dedicated device (processor 1100) configured to drive the ultrasonic transducers (transducer 1200) and process reflected ultrasound signals received by the ultrasonic transducers into ultrasound images for display on a display screen (display 1300) of the display (Fig. 1; see para. 0032 – “…processor 1100 couples to transducer 1200 through beam former 1400. In the present example, beam former 1400 is configured to control the timing, strength, angle, amplitude, and/or phase of ultrasound signals transmitted by transducer arrays 1210 and 1220…Scan converter 1500 can be used to convert information from ultrasound signals received by transducer arrays 1210 and 1220 into an image format that can be displayed on, for example, display 1300.”).
Furthermore, regarding claim 28, Meier further teaches a charging cradle configured to charge the battery (see para. 0041 – “…power source 1700 can be configured to be charged via a docking station (not shown), where the docking station [charging cradle] can be tailored accommodate and/ or support a portion of the surface of housing 2500.”). 


	Claims 5, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Fry, as applied to claim 1 and 12, respectively, and in further view of Sonnenschein (US 20180014811 A1, published January 18, 2018), hereinafter referred to as Sonnechschein. 
Regarding claim 5, Meier in view of Fry teaches all of the elements disclosed in claim 1 above.
Meier in view of Fry does not explicitly teach wherein the case includes a posterior opening configured to frame a camera of the handheld computer.
	Whereas, Sonnechschein, in the same field of endeavor, teaches wherein the case includes a posterior opening configured to frame a camera of the handheld computer (Fig. 3, where the smart device 104 inherently has a camera; see para. 0118 – “When it is desired to check the movement of a fetus, a smart device 104 (in this example, an iPhone) is inserted into the cavity 101 and coupled to the base 100 by means of the connector in socket 102…”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case, as disclosed in Meier in view of Fry, by having the case include a camera, as disclosed in Sonnechschein. One of ordinary skill in the art would have been motivated to make this modification in order for the device to capture both optical images and ultrasound images. 

Regarding claim 16, Meier in view of Fry teaches all of the elements disclosed in claim 12 above.
Meier in view of Fry does not explicitly teach wherein the case includes a posterior opening configured to frame a camera of the handheld computer.
	Whereas, Sonnechschein, in the same field of endeavor, teaches wherein the case includes a posterior opening configured to frame a camera of the handheld computer (Fig. 3, where the smart device 104 inherently has a camera; When it is desired to check the movement of a fetus, a smart device 104 ( in this example, an iPhone) is inserted into the cavity 101 and coupled to the base 100 by means of the connector in socket 102…”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case, as disclosed in Meier in view of Fry, by having the case include a camera, as disclosed in Sonnechschein. One of ordinary skill in the art would have been motivated to make this modification in order for the device to capture both optical images and ultrasound images. 
Furthermore, regarding claim 23, Sonnechschein further teaches wherein the handheld computer is a smartphone including one or more programs or modules thereof configured to drive the ultrasonic transducers and process reflected ultrasound signals received by the ultrasonic transducers into ultrasound images for display on a display screen of the display (see para. 0119 – “Smart device 104 runs the software that performs the operations that will be described hereinafter and is used to display images created from data gathered by the ultrasound transducer.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handheld computer, as disclosed in Meier in view of Fry, by having the handheld computer be a smartphone, as disclosed in Sonnechschein. One of ordinary skill in the art would have been motivated to make this modification in order to provide a low-cost apparatus that can be easily operated by a person who is not a healthcare specialist, as taught in Sonnechschein (see para. 0007-0008). 

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Fry, as applied to claim 1 above, and in further view of Liu (US 20160213398 A1, published July 28, 2016), from IDS, hereinafter referred to as Liu.
Regarding claim 9, Meier in view of Fry teaches all of the elements disclosed in claim 1 above, and 
Meier teaches a needle guide coupled to the probe head (Fig. 2; see para. 0045 – “…needle guide 3500 is coupled to housing 2500 proximate to scanning surface 2250 [of transducer 1200 (probe head)].”).
Meier in view of Fry does not explicitly teach a needle guide coupled to a needle-guide holder of the probe head.
Whereas, Liu, in the same field of endeavor, teaches a needle guide coupled to a needle-guide holder of the probe head (Fig. 3, needle guide (positioning aid support portion 42) coupled to needle guide holder (body 41) of probe head 21). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle guide, as disclosed in Meier in view of Fry, by having a needle guide coupled to a needle-guide holder of the probe head, as disclosed in Liu. One of ordinary skill in the art would have been motivated to make this modification in order to perform blood vessel puncturing operation while the user is directly looking at the blood vessel image, thereby improving operation precision and reliability, as taught in Liu (see para. 0020). 

	Claims 10-11, 21, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Fry, as applied to claim 1 and 12 above, respectively, and in further view of Griffith et al. (US 20190374201 A1, published December 12, 2019), hereinafter referred to as Griffith. 
Regarding claim 10, Meier in view of Fry teaches all of the elements disclosed in claim 1 above.
Meier in view of Fry does not explicitly teach wherein the communicating means for communicating between the probe head and the handheld computer is a wireless module disposed in the probe head for wireless communications with the handheld computer.
Whereas, Griffith, in the same field of endeavor, teaches wherein the communicating means for communicating between the probe head and the handheld computer is a wireless module disposed in the probe head for wireless communications with the handheld computer (Fig. 4; see para. 0064 – “…the sensor 106 can wirelessly transmit ultrasound waves, or signals derived from ultrasound waves, to a receiver 107 disposed within the handle 102.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified communicating between the probe head and the handheld computer, as disclosed in Meier in view of Fry, by communicating between the probe head and the handheld computer wirelessly, as disclosed in Griffith. One of ordinary skill in the art would have been motivated to make this modification in order to attach different configurations of replaceable tips to the handle, as taught in Griffith (see para. 0073). 
Furthermore, regarding claim 11, Griffith further teaches wherein the communicating means for communicating between the probe head and the handheld computer is a bus between the probe head and a connector disposed in the case for connecting the handheld computer (Fig. 4; see para. 0064 – “…the handle 102 and/or the tip 104 may include a connector 126 for operatively connecting the sensor 106 and/or other electronics in or on the tip 104 to the electronics contained within the handle 102.”). 
The motivation for claim 11 was shown previously in claim 10.

Regarding claim 21, Meier in view of Fry teaches all of the elements disclosed in claim 12 above.
Meier in view of Fry does not explicitly teach wherein the communicating means for communicating between the probe head and the handheld computer is a wireless module disposed in the probe head for wireless communications with the handheld computer.
Whereas, Griffith, in the same field of endeavor, teaches wherein the communicating means for communicating between the probe head and the handheld computer is a wireless module disposed in the probe head for wireless communications with the handheld computer (Fig. 4; see para. 0064 – “…the sensor 106 can wirelessly transmit ultrasound waves, or signals derived from ultrasound waves, to a receiver 107 disposed within the handle 102.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified communicating between the probe head and the handheld computer, as disclosed in Meier in view of Fry, by communicating between the probe head and the handheld computer wirelessly, as disclosed in Griffith. One of ordinary skill in the art would have been motivated to make this modification in order to attach different configurations of replaceable tips to the handle, as taught in Griffith (see para. 0073). 
Furthermore, regarding claim 25, Griffith further teaches wherein the communicating means for communicating between the probe head and the handheld computer is a bus between the probe head and a connector disposed in the case for connecting the handheld computer when disposed in the case (Fig. 4; see para. 0064 – “…the handle 102 and/or the tip 104 may include a connector 126 for operatively connecting the sensor 106 and/or other electronics in or on the tip 104 to the electronics contained within the handle 102.”). 
Furthermore, regarding claim 27, Griffith further teaches wherein the communicating means for communicating between the probe head and the handheld computer is a bus between the probe head and the handheld computer (see para. 0012 – “In some embodiments, the tip is operatively coupled to the handle via a connector.”). 
The motivation for claims 25 and 27 was shown previously in claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Grim et al. (US 20170303889 A1, published October 26, 2017) discloses an ultrasound probe, needle guide, and a display within the same device. 
Grim et al. (US 20200305927 A1, published October 1, 2020 with a priority date of March 2, 2020) discloses an ultrasound device for guiding a needle includes an elongated handle body, ultrasound transducers, and a display within the same device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793